            Case 3:19-cv-00264-JST Document 16 Filed 03/25/19 Page 1 of 16



 1   CHRIS K. RIDDER (SBN 218691)
     Email: chris@rcjlawgroup.com
 2   BENJAMIN A. COSTA (SBN 245953)
 3   Email: ben@rcjlawgroup.com
     RIDDER, COSTA & JOHNSTONE LLP
 4   12 Geary Street, Suite 701
     San Francisco, CA 94108
 5   Tel: (415) 391-3311
     Fax: (415) 358-4975
 6   Attorneys for Defendant
 7   OOSHIRTS, INC.

 8
                           UNITED STATES DISTRICT COURT FOR THE
 9
                             NORTHERN DISTRICT OF CALIFORNIA
10
                                 SAN FRANCISCO DIVISION
11
12
     ATARI INTERACTIVE, INC.,                  Case No. 3:19-cv-00264-JST
13          Plaintiff,
14                                             ANSWER TO PLAINTIFF’S
            v.                                 COMPLAINT, FILED BY DEFENDANT
15                                             OOSHIRTS, INC.
     OOSHIRTS, INC.,
16         Defendant.                          DEMAND FOR JURY TRIAL
17
                                               Complaint Filed: January 15, 2019
18
19
20
21
22
23
24
25
26
27
28
     ANSWER TO COMPLAINT                                              Case No. 3:19-cv-00264-JST
               Case 3:19-cv-00264-JST Document 16 Filed 03/25/19 Page 2 of 16



 1           Defendant ooShirts, Inc. (“ooShirts” or “Defendant”), hereby answers the Complaint
 2   filed by Plaintiff Atari Interactive, Inc. (“Atari” or “Plaintiff”), as follows:

 3
                                                   PARTIES
 4
             1.      ooShirts lacks sufficient information to answer the allegations in this Paragraph of
 5
     the Complaint and on that basis denies the allegations contained in this Paragraph.
 6
             2.      ooShirts admits that it is a California corporation with its principal place of
 7
     business in Fremont, California.
 8
                                       JURISDICTION AND VENUE
 9
             3.      ooShirts admits that this Court has subject matter jurisdiction over this action
10
     under 28 U.S.C. §§ 1331 and 1338. The remainder of the allegations in this Paragraph of the
11
     Complaint contain legal conclusions to which no response is required.
12
             4.      ooShirts admits that venue is proper in this district under 28 U.S.C. § 1391,
13
     because ooShirts is subject to personal jurisdiction here. ooShirts lacks sufficient information to
14
     answer the allegations in this Paragraph of the Complaint concerning Atari’s injury, and on that
15
     basis denies those allegations contained in this Paragraph.
16
             5.      ooShirts admits that its principal place of business is in California and within the
17
     Northern District and that this Court has personal jurisdiction over ooShirts. Except as so
18
     admitted, ooShirts lacks sufficient information to answer the allegations in this Paragraph of the
19
     Complaint and on that basis denies the allegations contained in this Paragraph.
20
                                        GENERAL ALLEGATIONS
21
             6.      ooShirts denies that Plaintiff Atari was founded in California in the 1970s.
22
     ooShirts denies that Plaintiff Atari was a pioneer in the video game industry during the 1970s
23
     and 1980s. ooShirts denies that Plaintiff Atari was involved in the development or release of the
24
     Atari 2600, or the development or release of any of the video games associated with the Atari
25
     2600 or listed in this Paragraph of the Complaint. Rather, ooShirts is informed and believes that
26
     Plaintiff Atari is merely the latest purported assignee of certain intellectual property rights that
27
     once purportedly belonged to Nolan Bushnell’s Atari Inc., which ceased operation in 1984.
28

      ANSWER TO COMPLAINT                            1                                  CASE NO. 3:19-cv-00264-JST
              Case 3:19-cv-00264-JST Document 16 Filed 03/25/19 Page 3 of 16



 1   ooShirts lacks sufficient information to answer the remaining allegations in this Paragraph of the
 2   Complaint and on that basis denies the allegations contained in this Paragraph.

 3          7.      ooShirts lacks sufficient information to answer the allegations in this Paragraph of
 4   the Complaint and on that basis denies the allegations contained in this Paragraph.
 5          8.      ooShirts denies that Plaintiff Atari has continued to market, promote, license, and
 6   sell products, including a catalog of more than 200 well-known games, worldwide under the
 7   Atari name and logo for over four decades. ooShirts is informed and believes that Plaintiff Atari
 8   purports to have taken control of certain Atari Inc.-related intellectual property only in the year
 9   2000. Except as so denied, ooShirts lacks sufficient information to answer the allegations in this
10   Paragraph of the Complaint and on that basis denies the allegations contained in this Paragraph.
11          9.      ooShirts lacks sufficient information to answer the allegations in this Paragraph of
12   the Complaint and on that basis denies the allegations contained in this Paragraph.
13          10.     ooShirts lacks sufficient information to answer the allegations in this Paragraph of
14   the Complaint and on that basis denies the allegations contained in this Paragraph.
15          11.     ooShirts lacks sufficient information to answer the allegations in this Paragraph of
16   the Complaint and on that basis denies the allegations contained in this Paragraph.
17          12.     ooShirts lacks sufficient information to answer the allegations in this Paragraph of
18   the Complaint and on that basis denies the allegations contained in this Paragraph.
19          13.     ooShirts lacks sufficient information to answer the allegations in this Paragraph of
20   the Complaint, and its subsections, and on that basis denies the allegations contained in this
21   Paragraph and its subsections.
22          14.     ooShirts admits that it operates the website teechip.com, through which visitors
23   may upload designs for printing on apparel and other merchandise. ooShirts denies the remaining
24   allegations in this Paragraph of the Complaint.
25          15.     ooShirts denies the allegations in this Paragraph of the Complaint.
26          16.     ooShirts denies the allegations in this Paragraph of the Complaint.
27          17.     ooShirts denies the allegations in this Paragraph of the Complaint.
28

      ANSWER TO COMPLAINT                          2                               CASE NO. 3:19-cv-00264-JST
              Case 3:19-cv-00264-JST Document 16 Filed 03/25/19 Page 4 of 16



 1          18.     ooShirts lacks sufficient information to answer the allegations in this Paragraph of
 2   the Complaint and on that basis denies the allegations contained in this Paragraph.

 3                                   FIRST CLAIM FOR RELIEF
 4                           (Trademark Infringement and Counterfeiting)
 5          19.     ooShirts incorporates by reference its responses to the Paragraphs set forth above.
 6          20.     ooShirts lacks sufficient information to answer the allegations in this Paragraph of
 7   the Complaint and on that basis denies the allegations contained in this Paragraph.
 8          21.     ooShirts lacks sufficient information to answer the allegations in this Paragraph of
 9   the Complaint and on that basis denies the allegations contained in this Paragraph.
10          22.     ooShirts denies the allegations in this Paragraph of the Complaint.
11          23.     ooShirts denies the allegations in this Paragraph of the Complaint.
12          24.     ooShirts denies the allegations in this Paragraph of the Complaint.
13          25.     ooShirts denies the allegations in this Paragraph of the Complaint.
14          26.     ooShirts denies the allegations in this Paragraph of the Complaint.
15          27.     ooShirts denies the allegations in this Paragraph of the Complaint.
16          28.     ooShirts denies the allegations in this Paragraph of the Complaint.
17          29.     ooShirts denies the allegations in this Paragraph of the Complaint.
18                                  SECOND CLAIM FOR RELIEF
19                                      (Copyright Infringement)
20          30.     ooShirts incorporates by reference its responses to the Paragraphs set forth above.
21          31.     ooShirts lacks sufficient information to answer the allegations in this Paragraph of
22   the Complaint and on that basis denies the allegations contained in this Paragraph.
23          32.     ooShirts denies the allegations in this Paragraph of the Complaint.
24          33.     ooShirts denies the allegations in this Paragraph of the Complaint.
25          34.     ooShirts denies the allegations in this Paragraph of the Complaint.
26          35.     ooShirts denies the allegations in this Paragraph of the Complaint.
27          36.     ooShirts denies the allegations in this Paragraph of the Complaint.
28          37.     ooShirts denies the allegations in this Paragraph of the Complaint.

      ANSWER TO COMPLAINT                         3                              CASE NO. 3:19-cv-00264-JST
              Case 3:19-cv-00264-JST Document 16 Filed 03/25/19 Page 5 of 16



 1                                   THIRD CLAIM FOR RELIEF
 2                                        (Trademark Dilution)

 3          38.     ooShirts incorporates by reference its responses to the Paragraphs set forth above.
 4          39.     ooShirts lacks sufficient information to answer the allegations in this Paragraph of
 5   the Complaint and on that basis denies the allegations contained in this Paragraph.
 6          40.     ooShirts denies the allegations in this Paragraph of the Complaint.
 7          41.     ooShirts denies the allegations in this Paragraph of the Complaint.
 8          42.     ooShirts denies the allegations in this Paragraph of the Complaint.
 9          43.     ooShirts denies the allegations in this Paragraph of the Complaint.
10                                  FOURTH CLAIM FOR RELIEF
11                                    (False Designation of Origin)
12          44.     ooShirts incorporates by reference its responses to the Paragraphs set forth above.
13          45.     ooShirts lacks sufficient information to answer the allegations in this Paragraph of
14   the Complaint and on that basis denies the allegations contained in this Paragraph.
15          46.     ooShirts denies the allegations in this Paragraph of the Complaint.
16          47.     ooShirts denies the allegations in this Paragraph of the Complaint.
17          48.     ooShirts denies the allegations in this Paragraph of the Complaint.
18          49.     ooShirts denies the allegations in this Paragraph of the Complaint.
19          50.     ooShirts denies the allegations in this Paragraph of the Complaint.
20          51.     ooShirts denies the allegations in this Paragraph of the Complaint.
21          52.     ooShirts denies the allegations in this Paragraph of the Complaint.
22          53.     ooShirts denies the allegations in this Paragraph of the Complaint.
23                                   FIFTH CLAIM FOR RELIEF
24                                (Common Law Unfair Competition)
25          54.     ooShirts incorporates by reference its responses to the Paragraphs set forth above.
26          55.     ooShirts denies the allegations in this Paragraph of the Complaint.
27          56.     ooShirts denies the allegations in this Paragraph of the Complaint.
28          57.     ooShirts denies the allegations in this Paragraph of the Complaint.

      ANSWER TO COMPLAINT                         4                              CASE NO. 3:19-cv-00264-JST
              Case 3:19-cv-00264-JST Document 16 Filed 03/25/19 Page 6 of 16



 1          58.       ooShirts denies the allegations in this Paragraph of the Complaint.
 2                                      SIXTH CLAIM FOR RELIEF

 3                     (Contributory Trademark Infringement and Counterfeiting)
 4          59.       ooShirts incorporates by reference its responses to the Paragraphs set forth above.
 5          60.       ooShirts denies the allegations in this Paragraph of the Complaint.
 6          61.       ooShirts denies the allegations in this Paragraph of the Complaint.
 7          62.       ooShirts denies the allegations in this Paragraph of the Complaint.
 8          63.       ooShirts denies the allegations in this Paragraph of the Complaint.
 9                                   SEVENTH CLAIM FOR RELIEF
10                                 (Contributory Copyright Infringement)
11          64.       ooShirts incorporates by reference its responses to the Paragraphs set forth above.
12          65.       ooShirts denies the allegations in this Paragraph of the Complaint.
13          66.       ooShirts denies the allegations in this Paragraph of the Complaint.
14          67.       ooShirts denies the allegations in this Paragraph of the Complaint.
15          68.       ooShirts denies the allegations in this Paragraph of the Complaint.
16                                    EIGHTH CLAIM FOR RELIEF
17                       (Vicarious Trademark Infringement and Counterfeiting)
18          69.       ooShirts incorporates by reference its responses to the Paragraphs set forth above.
19          70.       ooShirts denies the allegations in this Paragraph of the Complaint.
20          71.       ooShirts denies the allegations in this Paragraph of the Complaint.
21          72.       ooShirts denies the allegations in this Paragraph of the Complaint.
22                                     NINTH CLAIM FOR RELIEF
23                                   (Vicarious Copyright Infringement)
24          73.       ooShirts incorporates by reference its responses to the Paragraphs set forth above.
25          74.       ooShirts admits that it receives a service fee when a third party sells a product
26   through the teechip.com platform. ooShirts denies the remaining allegations in this Paragraph of
27   the Complaint.
28          75.       ooShirts denies the allegations in this Paragraph of the Complaint.

      ANSWER TO COMPLAINT                            5                              CASE NO. 3:19-cv-00264-JST
              Case 3:19-cv-00264-JST Document 16 Filed 03/25/19 Page 7 of 16



 1           76.     ooShirts denies the allegations in this Paragraph of the Complaint.
 2                                     AFFERMATIVE DEFENSES

 3           77.     In further answer to the Complaint, Defendant ooShirts asserts the following
 4   affirmative defenses. By alleging the affirmative defenses below, ooShirts intends no alteration
 5   of the burden of proof and/or burden of going forward with evidence which otherwise exists with
 6   respect to any particular issue at law or in equity. Furthermore, all such defenses are pled in the
 7   alternative, and do not constitute an admission of liability or that Atari is entitled to any relief
 8   whatsoever. ooShirts reserves the right to raise additional defenses as they become known to it
 9   through discovery or investigation.
10                                  FIRST AFFIRMATIVE DEFENSE
11                                         (Failure to State a Claim)
12           78.     The Complaint, and each cause of action therein, fails to state facts sufficient to
13   state a claim on which relief may be granted.
14                                 SECOND AFFIRMATIVE DEFENSE
15                                       (Failure to Provide Notice)
16           79.     Atari’s claims are barred, in whole or in part, because Atari failed to provide
17   proper notice of the alleged infringement.
18                                  THIRD AFFIRMATIVE DEFENSE
19                             (Lack of Knowledge of Specific Infringement)
20           80.     Atari’s claims are barred, in whole or in part, because ooShirts lacked actual,
21   specific, and/or contemporary knowledge of the alleged infringement.
22                                FOURTH AFFIRMATIVE DEFENSE
23                      (Online Copyright Infringement Liability Limitation Act)
24           81.     Atari’s copyright infringement claims are barred, in whole or in part, by 17 U.S.C.
25   Section 512(c).
26
27
28

      ANSWER TO COMPLAINT                            6                               CASE NO. 3:19-cv-00264-JST
              Case 3:19-cv-00264-JST Document 16 Filed 03/25/19 Page 8 of 16



 1                                  FIFTH AFFIRMATIVE DEFENSE
 2                                        (Non-Trademark Use)

 3          82.     Atari’s Lanham Act and unfair competition claims are barred, in whole or in part,
 4   because to the extent the allegedly infringing uses of Atari’s asserted trademark(s) featured valid
 5   and subsisting trademarks, the uses of those trademarks were not trademark uses.
 6                                  SIXTH AFFIRMATIVE DEFENSE
 7                                           (Ornamental Use)
 8          83.     Atari’s Lanham Act and unfair competition claims are barred, in whole or in part,
 9   because at least certain of the allegedly infringing uses of Atari’s asserted trademark(s) were
10   merely ornamental in nature.
11                               SEVENTH AFFIRMATIVE DEFENSE
12                                               (Fair Use)
13          84.     Atari’s claims are barred, in whole or in part, because the allegedly infringing
14   uses of Atari’s asserted trademark(s) and/or copyright(s) were fair uses.
15                                EIGHTH AFFIRMATIVE DEFENSE
16                                          (Protected Speech)
17          85.     Atari’s claims are barred, in whole or in part, because the allegedly infringing
18   uses of Atari’s asserted trademark(s) and/or copyright(s) were protected speech under the First
19   Amendment of the United States Constitution and the California Constitution.
20                                NINETH AFFIRMATIVE DEFENSE
21                                         (Failure to Mitigate)
22          86.     Atari’s claims are barred, in whole or in part, because Atari failed to mitigate its
23   alleged damages.
24                                  TENTH AFFIRMATIVE DEFENSE
25                                           (Unclean Hands)
26          87.     Atari’s claims are barred, in whole or in part, under the doctrine of unclean hands.
27
28

      ANSWER TO COMPLAINT                          7                               CASE NO. 3:19-cv-00264-JST
               Case 3:19-cv-00264-JST Document 16 Filed 03/25/19 Page 9 of 16



 1                               ELEVENTH AFFIRMATIVE DEFENSE
 2                                     (Laches/Statute of Limitations)

 3           88.     Atari’s claims are barred, in whole or in part, under the doctrine of laches and/or
 4   the relevant statute of limitations.
 5                                TWELFTH AFFIRMATIVE DEFENSE
 6                                    (Waiver, Acquiescence, Estoppel)
 7           89.     Atari’s claims are barred, in whole or in part, under the equitable doctrines of
 8   waiver, acquiescence, and/or estoppel.
 9                             THIRTEENTH AFFIRMATIVE DEFENSE
10                                                  (Misuse)
11           90.     Atari’s claims are barred, in whole or in part, because Atari has misused its
12   asserted trademark(s) and/or copyright(s) by enforcing and/or attempting to enforce them beyond
13   their lawful scope.
14                             FOURTEENTH AFFIRMATIVE DEFENSE
15                                          (Conduct of Third Parties)
16           91.     Atari’s claims are barred, in whole or in part, because the actions complained of,
17   to the extent they occurred, were the result of the conduct of third parties.
18                               FIFTEENTH AFFIRMATIVE DEFENSE
19                                     (Unilateral Proactive Conduct)
20           92.     Atari’s claims are barred, in whole or in part, because ooShirts has implemented
21   reasonable screening procedures to identify and remove potentially infringing items.
22                               SIXTEENTH AFFIRMATIVE DEFENSE
23                                             (Reasonable Steps)
24           93.     Atari’s claims are barred, in whole or in part, because ooShirts has taken
25   reasonable steps to remove allegedly infringing items from its website expeditiously after being
26   made aware of such alleged infringement.
27
28

      ANSWER TO COMPLAINT                            8                               CASE NO. 3:19-cv-00264-JST
              Case 3:19-cv-00264-JST Document 16 Filed 03/25/19 Page 10 of 16



 1                            SEVENTEENTH AFFIRMATIVE DEFENSE
 2                                             (Abandonment)

 3           94.     Atari’s Lanham Act and unfair competition claims are barred, in whole or in part,
 4   because Atari has abandoned the trademark(s) asserted in its Complaint.
 5                                    EIGHTEENTH AFFIRMATIVE DEFENSE
 6                                               (Prior Use)
 7           95.     Atari’s claims are barred, in whole or in part, because of prior use and/or
 8   registration by a third party.
 9                             NINETEENTH AFFIRMATIVE DEFENSE
10
                                            (Unjust Enrichment)
11
             96.     Atari’s claims are barred, in whole or in part, because to grant Atari relief would
12
     unjustly enrich Atari.
13
                                TWENTIETH AFFIRMATIVE DEFENSE
14
                                  (Lack of Valid Copyright Registrations)
15
             97.     Atari’s claims are barred, in whole or in part, because Atari does not have valid
16
     copyright registration certificates for the works alleged in the Complaint to be infringed. Fourth
17
     Estate Public Benefit Corp. v. Wall-Street.com, 586 U.S. ___ (2019) (a registration certificate
18
     must be obtained before a lawsuit can be filed).
19
                              TWENTY-FIRST AFFIRMATIVE DEFENSE
20
21                                       (Punitive Damages Limited)

22           98.     ooShirts’ actions were innocent and/or non-willful in nature. Even if Atari could

23   satisfy the requirements for proving willful infringement, any damages awarded must be

24   reasonable in terms of the following guideposts set forth by the United States Supreme Court in

25   BMW of North America, Inc. v. Ira Gore, Jr., 517 U.S. 559 (1996): (1) the degree of

26   reprehensibility of the Defendant’s conduct; (2) the actual harm inflicted on Plaintiff; and (3) the

27   civil or criminal penalties that could be imposed for comparable misconduct.

28

      ANSWER TO COMPLAINT                           9                              CASE NO. 3:19-cv-00264-JST
              Case 3:19-cv-00264-JST Document 16 Filed 03/25/19 Page 11 of 16



 1                          TWENTY-SECOND AFFIRMATIVE DEFENSE
 2                                             (Indemnification)
 3          99.      If any liability exists on ooShirts’ part, such liability is to be completely
 4   indemnified by individual parties other than ooShirts.
 5
                             TWENTY-THIRD AFFIRMATIVE DEFENSE
 6
                                        (No Likelihood of Confusion)
 7
            100.     Atari’s claims are barred, in whole or in part, because the alleged conduct by
 8
     ooShirts did not and does not result in confusion with any of Atari’s purported trademarks.
 9
                            TWENTY-FOURTH AFFIRMATIVE DEFENSE
10
                                 (Innocent Infringement and Good Faith)
11
            101.     To the extent that Atari’s asserted trademark(s) and/or copyright(s) were
12
     infringed, ooShirts acted in good faith, innocent of any knowledge or intent to infringe Atari’s
13
     rights. If such good faith and lack of intent does not, as a matter of law, preclude a finding of
14
     liability, any general or statutory damages awarded to Atari should be correspondingly reduced.
15
                              TWENTY-FIFTH AFFIRMATIVE DEFENSE
16
                                              (Consent, License)
17
            102.     Atari’s claims are barred, in whole or in part, and recovery is barred or limited by
18
     the doctrine of consent or license.
19
                              TWENTY-SIXTH AFFIRMATIVE DEFENSE
20
                                              (Lack of Standing)
21
            103.     Atari’s claims are barred, in whole or in part, because Plaintiff Atari is not the
22
     author and/or owner of the trademarks or copyrights referenced in the Complaint and thus lacks
23
     standing to sue.
24
                            TWENTY-SEVENTH AFFIRMATIVE DEFENSE
25
                                              (Innocent Printer)
26
            104.     Atari may not recover damages on any of its Lanham Act claims due to 15 U.S.C.
27
     § 1114(2)(A).
28

      ANSWER TO COMPLAINT                           10                               CASE NO. 3:19-cv-00264-JST
              Case 3:19-cv-00264-JST Document 16 Filed 03/25/19 Page 12 of 16



 1                          TWENTY-EIGHTH AFFIRMATIVE DEFENSE
 2                            (No Obligation to Search for Infringing Items)

 3          105.     Atari’s claims are barred, in whole or in part, because ooShirts had no obligation
 4   to search for potentially infringing items on any website at issue in this action.
 5                           TWENTY-NINTH AFFIRMATIVE DEFENSE
 6                                (Failure to Join Indispensable Parties)
 7          106.     Atari’s claims are barred because it failed to join indispensable parties.
 8                              THIRTIETH AFFIRMATIVE DEFENSE
 9                          (Section 230 of the Communications Decency Act)
10          107.     The claims made by Atari in the Complaint are barred, in whole or in part, by 47
11   U.S.C. § 230.
12                            THIRTY-FIRST AFFIRMATIVE DEFENSE
13                                       (Non-liable Intermediary)
14          108.     The claims made by Atari in the Complaint are barred, in whole or in part, by
15   doctrines holding intermediaries non-liable for the acts of their users, including Tiffany, Inc. v.
16   eBay, Inc., 600 F.3d 93 (2nd Cir. 2010) and Religious Tech. Ctr. v. Netcom On-Line Comm.
17   Servs., Inc., 907 F. Supp. 1361 (N.D. Cal. 1995).
18                           THIRTY-SECOND AFFIRMATIVE DEFENSE
19                                          (Lack of Ownership)
20          109.     Atari’s claims are barred, in whole or in part, because it does not own the
21   trademarks and copyrights it claims to own.
22                            THIRTY-THIRD AFFIRMATIVE DEFENSE
23                                    (Invalidity or Unenforceability)
24          110.     Atari’s claims are barred, in whole or in part, because is trademarks and/or
25   copyright are invalid and/or unenforceable.
26
27
28

      ANSWER TO COMPLAINT                          11                               CASE NO. 3:19-cv-00264-JST
              Case 3:19-cv-00264-JST Document 16 Filed 03/25/19 Page 13 of 16



 1                          THIRTY-FOURTH AFFIRMATIVE DEFENSE
 2                                           (Non-infringement)

 3          111.    Atari’s claims are barred, in whole or in part, because the content or items in the
 4   complaint alleged to be infringing, are not infringing.
 5                            THIRTY-FIFTH AFFIRMATIVE DEFENSE
 6                                            (Apportionment)
 7          112.    To the extent that ooShirts were to be found legally responsible, any damages
 8   awarded to Atari are to be apportioned in accordance with the fault and legal responsibility, if
 9   any, of all parties who contributed to and/or caused the damages.
10                            THIRTY-SIXTH AFFIRMATIVE DEFENSE
11                                       (Reservation of Defenses)
12          113.    ooShirts alleges that it has insufficient knowledge or information upon which to
13   form a belief as to whether it may have additional and as yet unstated affirmative defenses
14   available, and reserves the right to assert such additional defenses in the event that further
15   discovery, investigation, or analysis indicate they are proper.
16                                        PRAYER FOR RELIEF
17
            WHEREFORE, ooShirts requests entry of judgment in its favor and against Atari on
18
     Atari’s Complaint as follows:
19
            1. Directing that Atari take nothing by way of its Complaint and dismissing Atari’s
20
                Complaint with prejudice;
21
22          2. Declaring that Atari’s asserted trademark(s) and/or copyright(s) are unenforceable
23              and/or not infringed by ooShirts;
24
            3. Awarding ooShirts its costs of suit, including reasonable attorneys’ fees; and
25
26
27
28

      ANSWER TO COMPLAINT                           12                              CASE NO. 3:19-cv-00264-JST
            Case 3:19-cv-00264-JST Document 16 Filed 03/25/19 Page 14 of 16



 1        4. Granting any and all other relief that the Court deems just and proper.
 2

 3
          Dated: March 25, 2019
 4
 5                                                     By:     /s/ Chris K/ Ridder
                                                       CHRIS K. RIDDER (SBN 218691)
 6                                                     Email: chris@rcjlawgroup.com
                                                       BENJAMIN A. COSTA (SBN 245953)
 7                                                     Email: ben@rcjlawgroup.com
                                                       RIDDER, COSTA & JOHNSTONE LLP
 8                                                     12 Geary Street, Suite 701
                                                       San Francisco, CA 94108
 9                                                     Tel: (415) 391-3311
                                                       Fax: (415) 358-4975
10
                                                       Attorneys for Defendant OOSHIRTS, INC.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ANSWER TO COMPLAINT                       13                             CASE NO. 3:19-cv-00264-JST
             Case 3:19-cv-00264-JST Document 16 Filed 03/25/19 Page 15 of 16



 1                                     DEMAND FOR JURY TRIAL
 2          ooShirts hereby demands trial by jury on all issues in the Complaint triable by a jury

 3   pursuant to Fed. R. Civ. P. 38.
 4
 5          Dated: March 25, 2019
 6
                                                         By:     /s/ Chris K/ Ridder
 7                                                       CHRIS K. RIDDER (SBN 218691)
                                                         Email: chris@rcjlawgroup.com
 8                                                       BENJAMIN A. COSTA (SBN 245953)
                                                         Email: ben@rcjlawgroup.com
 9                                                       RIDDER, COSTA & JOHNSTONE LLP
                                                         12 Geary Street, Suite 701
10                                                       San Francisco, CA 94108
                                                         Tel: (415) 391-3311
11                                                       Fax: (415) 358-4975
12                                                       Attorneys for Defendant OOSHIRTS, INC.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      ANSWER TO COMPLAINT                        14                              CASE NO. 3:19-cv-00264-JST
              Case 3:19-cv-00264-JST Document 16 Filed 03/25/19 Page 16 of 16



 1                                  DECLARATION OF SERVICE
 2          I, Benjamin A. Costa, hereby declare:

 3
 4          I am over eighteen years of age and not a party to the within cause. My business address
 5   is 12 Geary Street, Suite 701, San Francisco, CA 94108. Pursuant to Federal Rule of Civil
 6   Procedure 5(b), I hereby certify that I am a representative of Defendant ooShirts Inc. and that on
 7   this 25th day of March, 2019, I caused this ANSWER TO PLAINTIFF’S COMPLAINT, FILED
 8   BY DEFENDANT OOSHIRTS, INC., to be served by the Court’s CM/ECF system.
 9
10          I declare under penalty of perjury that the foregoing is true and correct. Executed on this
11   25th day of March, 2019, at San Francisco, California.
12
13                                                        RIDDER, COSTA & JOHNSTONE LLP
                                                          By:    /s/ Benjamin A. Costa
14                                                        Benjamin A. Costa
                                                          State Bar No. 245953
15                                                        RIDDER, COSTA & JOHNSTONE LLP
                                                          12 Geary Street
16                                                        Suite 701
                                                          San Francisco, CA 94108
17
                                                          Attorneys for Defendant ooShirts, Inc.
18
19
20
21
22
23
24
25
26
27
28

      DECL. OF SERVICE                                                             Case No. 3:19-cv-00264-JST
